DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 01/26/2021. 
2.	Claims 1, 3, 5, 6, 8, 10, 12, 13, 15 and 17-29 are pending in this application; and, claims 1, 8 and 15 are independent claims. Claims 1,5, 8, 12, 15 and 19 have been amended; claims 2, 4, 7, 9, 11, 14, 16 and 21 have been cancelled; and claims 27-29 have been newly added. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 5, 6, 8, 12, 13, 15, 18-20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (“Baldwin”, US 20160006775 A1), Gupta et al. (“Gupta”, .
As per claim 1, Baldwin teaches a computer-implemented method, comprising: receiving, at a computing device executing a communication application, a plurality of messages corresponding to a communication session between a plurality of users (users 655 of fig. 6); and, in response to detecting the structured question, generating, at the computing device, a user interface element corresponding to the structured question, the user interface element including at least one of: (i) a structured summarization that includes one or more answers to the structured question present in the plurality of messages from the plurality of users, and (ii) a structured response template the possible answers and outputting, at the computing device, a command to include the generated user interface element in a record of the communication session in a graphical user interface corresponding to the communication application (para [0038, 0043, 0048, 0073-0074]: UI of fig. 6 with summarization 645 and selectable answers 620). 
Baldwin does not disclose determining, at a computing device by a structured question model, whether a total number of possible answers is fewer than a threshold and determining the structured question candidate as a structured question based, at least in part, on the total number of possible answers being determined to be fewer than the threshold number to generate one or more possible answers. However, Gupta in the analogous art of querying teaches: determining, at a computing device by a structured question model, whether a total number of possible answers is  fewer than a threshold and identifying the structured question candidate as a structured question based, at least in part, on the total number of possible answers being determined to be fewer than the threshold number to generate one or more possible answers (para [0019, 0034, 0050]: e.g. an answer to a query may be "You worked on document X on Monday while in Seattle"; however, when results exceeds a threshold, the user is prompted with "Your query for documents worked on in Seattle returned too many results--you were in Seattle for three days--would you like the results for Monday, Tuesday, or Wednesday?"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the teachings of Baldwin. One having ordinary skill in the art would have been motivated to combine such queries when too many results are returned for display and to prompt users to refine their inquiries. 
The modified Baldwin does not disclose a structured question includes one or more words indicative of at least one of a limited category, a set of items, or a set of options and determining from a message, one or more responses including one or more possible answers from a plurality of users wherein the one or more responses each include one or more response words indicative of a member or an item in the limited category, the set of items, or the set of options. However, Kurtzig in the analogous art of querying teaches: a structured question includes one or more words indicative of at least one of a limited category, a set of items, or a set of options and determining from a message, one or more responses including one or more possible answers from a plurality of users wherein the one or more responses each include one or more response words indicative of a member or an item in the limited category, the set of items, or the set of options (para [0044]: receiving questions along with indications of a category or subject wherein a user may utilize a question page to enter a question which the user wants an expert to answer, the question page may provide a field for entering the question, relevant information relating to the question (e.g. make and model of a car), as well as a selection box for selecting a subject matter expert under which the question should be posted to). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kurtzig with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such querying to provide a requirement that the user have particular qualifications in a particular area (para [0003]).
The modified Baldwin does not explicitly disclose utilizing machine language to define a model derived from trained set of questions, messages labeled as structured questions or not structured questions to evaluate messages and to identify structured questions and that a structured question candidate is not a structured question based, at least in part on the structured question candidate including no words that are indicative of any of a limited category, set of items, or set of options and determining users’ answers in response to determining that the structured question candidate is a structured question. However, Banerjee in the analogous art of Q&A teaches utilizing machine language to define a model derived from trained set of questions (para [0057]: determining via machine learning to “evaluate the significance” of “passages and their importance to candidate answers”), messages labeled as structured questions (para [0061]: finite answers) or not structured questions (par [0069]: new questions and expand answers) to evaluate messages and to identify structured questions and a structured question candidate is not a structured question based, at least in part on the structured question candidate including no words that are indicative of any of a limited category, set of items, or set of options and determining users’ answers in response to determining that the structured question candidate is a structured question (para [0061]: identifying a polling type of question based on identifying/determining a finite number of answers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banerjee with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine determination that content is a question given that identifying certain types of questions contribute to the decision making process (para [0004]).
The modified Baldwin does not explicitly disclose one or more unrelated messages to structured content candidate and, in response to determining that the structured content candidate is excluded from classification as structured content, re-classifying the structured content candidate as a structured content based on received responses that present a limited set of options for responding to the structured content candidate. However, Sachidanandam in the analogous art of categorizing para [0-037]:teaches: in response to determining that structured (as message format) content candidate is excluded from classification as structured content, re-classifying the structured content candidate as a structured priority content based on received responses that present a limited set of options for responding to the structured content candidate (para [0037]: “automatically re-classifying an important message…[0r] trivial message”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sachidanandam with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such a feature in order to update pertinent changes.
As per claim 5, the modified Baldwin teaches the computer-implemented method of claim 1. The modified Baldwin further teaches receiving, at the computing device and from a particular user, a user selection of a particular possible answer in the possible answers presented in the structured response template and in response to the user selection, generating, at the computing device, a particular response message corresponding to the particular possible answer (Baldwin: para [0038, 0043, 0048]; fig. 6). 
	As per claim 6, the modified Baldwin teaches the computer-implemented method of claim 5. The modified Baldwin further teaches generating the particular response message comprises at least one of: (i) automatically transmitting the particular response message to the plurality of users in the communication session, or (ii) inserting the particular response message in the graphical user interface corresponding to the communication application for editing or sending by the particular user (Baldwin: para [0038, 0043, 0048]; fig. 6: e.g. if users selects Range, Range may be 10% shaded 650, and user’s icon 655 displayed).
As per claim 8, Baldwin teaches a computing device, comprising: one or more processors executing a communication application for a first user; and a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: executing a communication application (para [0082]); receiving a plurality of messages corresponding to a communication session between a plurality of users (users 655 of fig. 6); and, in response to detecting the structured question, generating, at the computing device, a user interface element corresponding to the structured question, the user interface element including at least one of: (i) a structured summarization that includes one or more answers to the structured question present in the plurality of messages from the plurality of users, and (ii) a structured response template at least a subset of the possible answers and outputting, at the computing device, a command to include the generated user interface element in a graphical user interface corresponding to the communication application (para [0038, 0043, 0048, 0073-0074]: UI of fig. 6 with summarization 645 and selectable answers 620). Baldwin does not disclose determining, at a computing device by a structured question model, a total number of possible answers to a structured question candidate and whether the total number of possible answers is  fewer than a threshold and identifying the structured question candidate as a structured question based, at least in part, on the total number of possible answers being determined to be fewer than the threshold to generate one or more possible answers. However, Gupta in the analogous art of querying teaches: determining, at a computing device by a structured question model, a total number of possible answers to a structured question candidate and whether the total number of possible answers is  fewer than a threshold and identifying the structured question candidate as a structured question based, at least in part, on the total number of possible answers being determined to be fewer than the threshold to generate one or more possible answers (para [0019, 0034, 0050]: e.g. an answer to a query may be "You worked on document X on Monday while in Seattle"; however, when results exceeds a threshold, the user is prompted with "Your query for documents worked on in Seattle returned too many results--you were in Seattle for three days--would you like the results for Monday, Tuesday, or Wednesday?"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the teachings of Baldwin. One having ordinary skill in the art would have been motivated to combine such queries when too many results are returned for display and to prompt users to refine their inquiries.
The modified Baldwin does not explicitly disclose utilizing machine language to define a model derived from trained set of questions, messages labeled as structured questions or not structured questions to evaluate messages and to identify structured questions and that a structured question candidate is not a structured question based, at least in part on the structured question candidate including no words that are indicative of any of a limited category, set of items, or set of options and determining users’ answers in response to determining that the structured question candidate is a structured question. However, Banerjee in the analogous art of Q&A teaches utilizing machine language to define a model derived from trained set of questions (para [0057]: determining via machine learning to “evaluate the significance” of “passages and their importance to candidate answers”), messages labeled as structured questions (para [0061]: finite answers) or not structured questions (par [0069]: new questions and expand answers) to evaluate messages and to identify structured questions and a structured question candidate is not a structured question based, at least in part on the structured question candidate including no words that are indicative of any of a limited category, set of items, or set of options and determining users’ answers in response to determining that the structured question candidate is a structured question (para [0061]: identifying a polling type of question based on identifying/determining a finite number of answers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banerjee with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine determination that content is a question given that identifying certain types of questions contribute to the decision making process (para [0004]).
The modified Baldwin does not explicitly disclose one or more unrelated messages to structured content candidate and, in response to determining that the structured content candidate is excluded from classification as structured content, re-classifying the structured content candidate as a structured content based on received responses that present a limited set of options for responding to the structured content candidate. However, Sachidanandam in the analogous art of categorizing para [0-037]:teaches: in response to determining that structured (as message format) content candidate is excluded from classification as structured content, re-classifying the structured content candidate as a structured priority content based on received responses that present a limited set of options for responding to the structured content candidate (para [0037]: “automatically re-classifying an important message…[0r] trivial message”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sachidanandam with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such a feature in order to update pertinent changes.
As per claim 12, the modified Baldwin teaches the device of claim 8. The modified Baldwin further teaches receiving, at the computing device and from a particular user, a user selection of a particular possible answer in the subset of the possible answers presented in the structured response template and in response to the user selection, generating, at the computing device, a particular response message corresponding to the particular possible answer (Baldwin: para [0038, 0043, 0048]; fig. 6). 
As per claim 13, the modified Baldwin teaches the device of claim 12. The modified Baldwin further teaches generating the particular response message comprises at least one of: (i) automatically transmitting the particular response message to the plurality of users in the communication session, or (ii) inserting the particular response message in the graphical user interface corresponding to the communication application for editing or sending by the particular user (Baldwin: para [0038, 0043, 0048]; fig. 6: e.g. if users selects Range, Range may be 10% shaded 650, and user’s icon 655 displayed).
As per claim 15, Baldwin teaches a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by one or more processors, cause the one or more processors to perform operations comprising: executing a communication application (para [0082]); receiving a plurality of messages corresponding to a communication session between a plurality of users (users 655 of fig. 6); and, in response to detecting the structured question, generating, at the computing device, a user interface element corresponding to the structured question, the user interface element including at least one of: (i) a structured summarization that includes one or more answers to the structured question present in the plurality of messages from the plurality of users, and (ii) a structured response template in which the possible answers and outputting, at the computing device, a command to include the generated user interface element in a graphical user interface corresponding to the communication application (para [0038, 0043, 0048, 0073-0074]: UI of fig. 6 with summarization 645 and selectable answers 620). Baldwin does not disclose determining, at a computing device by a structured question model, a total number of possible answers to a structured question candidate and whether the total number of possible answers is fewer than a threshold and identifying the structured question candidate as a structured question based, at least in part, on the total number of possible answers being determined to be fewer than the threshold to generate one or more possible answers. However, Gupta in the analogous art of querying teaches: determining, at a computing device by a structured question model, a total number of possible answers to a structured question candidate and whether the total number of possible answers is  fewer than a threshold and identifying the structured question candidate as a structured question based, at least in part, on the total number of possible answers being determined to be fewer than the threshold number to generate one or more possible answers (para [0019, 0034, 0050]: e.g. an answer to a query may be "You worked on document X on Monday while in Seattle"; however, when results exceeds a threshold, the user is prompted with "Your query for documents worked on in Seattle returned too many results--you were in Seattle for three days--would you like the results for Monday, Tuesday, or Wednesday?"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the teachings of Baldwin. One having ordinary skill in the art would have been motivated to combine such queries when too many results are returned for display and to prompt users to refine their inquiries.
The modified Baldwin does not explicitly disclose utilizing machine language to define a model derived from trained set of questions, messages labeled as structured questions or not structured questions to evaluate messages and to identify structured questions and that a structured question candidate is not a structured question based, at least in part on the structured question candidate including no words that are indicative of any of a limited category, set of items, or set of options and determining users’ answers in response to determining that the structured question candidate is a structured question. However, Banerjee in the analogous art of Q&A teaches utilizing machine language to define a model derived from trained set of questions (para [0057]: determining via machine learning to “evaluate the significance” of “passages and their importance to candidate answers”), messages labeled as structured questions (para [0061]: finite answers) or not structured questions (par [0069]: new questions and expand answers) to evaluate messages and to identify structured questions and a structured question candidate is not a structured question based, at least in part on the structured question candidate including no words that are indicative of any of a limited category, set of items, or set of options and determining users’ answers in response to determining that the structured question candidate is a structured question (para [0061]: identifying a polling type of question based on identifying/determining a finite number of answers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banerjee with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine determination that content is a question given that identifying certain types of questions contribute to the decision making process (para [0004]).
The modified Baldwin does not explicitly disclose one or more unrelated messages to structured content candidate and, in response to determining that the structured content candidate is excluded from classification as structured content, re-classifying the structured content candidate as a structured content based on received responses that present a limited set of options for responding to the structured content candidate. However, Sachidanandam in the analogous art of categorizing para [0-037]:teaches: in response to determining that structured (as message format) content candidate is excluded from classification as structured content, re-classifying the structured content candidate as a structured priority content based on received responses that present a limited set of options for responding to the structured content candidate (para [0037]: “automatically re-classifying an important message…[0r] trivial message”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sachidanandam with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such a feature in order to update pertinent changes.
As per claim 18, the modified Baldwin teaches the medium of claim 15. The modified Baldwin further teaches determining, at the computing device, the number of total possible answers based on the structured question model and the structured question and comparing, at the computing device, the total number of possible answers to the threshold (Banerjee: para [0058-0059]: “compar[ing] the confidence scores and measures to each other, compar[ing] them against predetermined thresholds, or erforms any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question”). 
As per claim 19, the modified Baldwin teaches the medium of claim 15. The modified Baldwin further teaches receiving, at the computing device and from a particular user, a user selection of a particular possible answer in the possible answers presented in the structured response template and in response to the user selection, generating, at the computing device, a particular response message corresponding to the particular possible answer (Baldwin: para [0038, 0043, 0048]; fig. 6). 
As per claim 20, the modified Baldwin teaches the medium of claim 19. The modified Baldwin further teaches generating the particular response message comprises at least one of: (i) automatically transmitting the particular response message to the plurality of users in the communication session, or (ii) inserting the particular response message in the graphical user interface corresponding to the communication application for editing or sending by the particular user (Baldwin: para [0038, 0043, 0048]; fig. 6: e.g. if users selects Range, Range may be 10% shaded 650, and user’s icon 655 displayed).
As per claim 22, the modified Baldwin teaches the method of claim 1. The modified Baldwin further teaches determining a responsive message from the plurality of messages, wherein the responsive message includes at least one of the possible answers to the structured question from one of the plurality of users (Baldwin: para [0027]: an answer to a structured question from one of many users).
As per claim 23, the modified Baldwin teaches the device of claim 8. The modified Baldwin further teaches determining a responsive message from the plurality of messages, wherein the responsive message includes at least one of the possible answers to the structured question from one of the plurality of users (Baldwin: para [0027]: an answer to a structured question from one of many users).
5.	Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (“Baldwin”, US 20160006775 A1), Gupta et al. (“Gupta”, US 20180196812 A1), Kurtzig et al. (“Kurtzig”, US 20110040662 A1), Banerjee et al. (“Banerjee”, US 20170063745 A1), Sachidanandam et al. (“Sachidanandam”, US 20160182430 A1) and Jockisch et al. (“Jockisch”, US 20150178392 A1).
As per claim 3, the modified Baldwin teaches the computer-implemented method of claim 1. The modified Baldwin further teaches determining, at the computing device, the possible answers and the total number of possible answers based on content of the structured question (Baldwin: para [0027]). The modified Baldwin does not explicitly disclose possible answers are present in structured question. However, Jockisch in the analogous art of querying teaches: possible answers are present in structured question (figs. 18 and 46-47: e.g. question “…frequent lead-off hitter for the 1960 Yankees?” and answer “Kubek was the most frequent lead-off hitter…1960 New York Yankees”; para [0222]: selecting an answer with a highest value, providing all the answers, providing a randomly selected member of the qualifying answers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jockisch with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such answers given that many times the answer is in the question (called a rhetorical question).
As per claim 10, the modified Baldwin teaches the device of claim 8. The modified Baldwin further teaches determining, at the computing device, the possible answers and the total number of possible answers based on content of the structured question (Baldwin: para [0027]). The modified Baldwin does not explicitly disclose possible answers are present in structured question. However, Jockisch in the analogous art of querying teaches: possible answers are present in structured question (figs. 18 and 46-47: e.g. question “…frequent lead-off hitter for the 1960 Yankees?” and answer “Kubek was the most frequent lead-off hitter…1960 New York Yankees”; para [0222]: selecting an answer with a highest value, providing all the answers, providing a randomly selected member of the qualifying answers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jockisch with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such answers given that many times the answer is in the question (called a rhetorical question).
As per claim 17, the modified Baldwin teaches the medium of claim 15. The modified Baldwin further teaches determining, at the computing device, the possible answers and the total number of possible answers based on content of the structured question (Baldwin: para [0027]). The modified Baldwin does not explicitly disclose possible answers are present in structured question. However, Jockisch in the analogous art of querying teaches: possible answers are present in structured question (figs. 18 and 46-47: e.g. question “…frequent lead-off hitter for the 1960 Yankees?” and answer “Kubek was the most frequent lead-off hitter…1960 New York Yankees”; para [0222]: selecting an answer with a highest value, providing all the answers, providing a randomly selected member of the qualifying answers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jockisch with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such answers given that many times the answer is in the question (called a rhetorical question).
6.	Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (“Baldwin”, US 20160006775 A1), Gupta et al. (“Gupta”, US 20180196812 A1), Kurtzig et al. (“Kurtzig”, US 20110040662 A1), Banerjee et al. (“Banerjee”, US 20170063745 A1), Sachidanandam et al. (“Sachidanandam”, US 20160182430 A1) and Pace (US 20150207832 A1).
As per claim 24, the modified Baldwin teaches the method of claim 1. The modified Baldwin does not disclose one or more responses further includes an answer identifier for inclusion in the structured summarization. However, Pace in the analogous art of querying teaches; one or more responses further includes an answer identifier for inclusion in a structured summarization (fig. s; para [0084-0085]: circle 3 is identifies the number of responses/answers and circle 4 allows scrolling through summaries of users). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pace with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such querying so that at a glance users can identify the number of answers to review.
As per claim 25, the modified Baldwin teaches the device of claim 8. The modified Baldwin does not disclose one or more responses further includes an answer identifier for inclusion in the structured summarization. However, Pace in the analogous art of querying teaches; one or more responses further includes an answer identifier for inclusion in a structured summarization (fig. s; para [0084-0085]: circle 3 is identifies the number of responses/answers and circle 4 allows scrolling through summaries of users). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pace with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such querying so that at a glance users can identify the number of answers to review.
As per claim 26, the modified Baldwin teaches the medium of claim 15. The modified Baldwin does not disclose one or more responses further includes an answer identifier for inclusion in the structured summarization. However, Pace in the analogous art of querying teaches; one or more responses further includes an answer identifier for inclusion in a structured summarization (fig. s; para [0084-0085]: circle 3 is identifies the number of responses/answers and circle 4 allows scrolling through summaries of users). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pace with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such querying so that at a glance users can identify the number of answers to review.
7.	Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (“Baldwin”, US 20160006775 A1), Gupta et al. (“Gupta”, US 20180196812 A1), Kurtzig et al. (“Kurtzig”, US 20110040662 A1), Banerjee et al. (“Banerjee”, US 20170063745 A1), Sachidanandam et al. (“Sachidanandam”, US 20160182430 A1) and Somaiya et al. (“Somaiya”, US 20150088921 A1).
	As per claim 27, the modified Baldwin teaches the medium of claim 15. The modified Baldwin does not disclose a threshold (size of content) based, at least in part, on a size of a display screen. However, Somaiya in the analogous art of displaying content teaches: a threshold (size of content) based, at least in part, on a size of a display screen (para [0095]: recommendations “may be determined based on the size of the user's display”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Somaiya with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such a feature given that displaying content is limited to display size so such a feature to determine whether content should be displayed.
	As per claim 28, the modified Baldwin teaches the device of claim 15. The modified Baldwin does not disclose a threshold (size of content) based, at least in part, on a size of a display screen. However, Somaiya in the analogous art of displaying content teaches: a threshold (size of content) based, at least in part, on a size of a display screen (para [0095]: recommendations “may be determined based on the size of the user's display”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Somaiya with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such a feature given that displaying content is limited to display size so such a feature to determine whether content should be displayed.
As per claim 29, the modified Baldwin teaches the medium of claim 15. The modified Baldwin does not disclose a threshold (size of content) based, at least in part, on a size of a display screen. However, Somaiya in the analogous art of displaying content teaches: a threshold (size of content) based, at least in part, on a size of a display screen (para [0095]: recommendations “may be determined based on the size of the user's display”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Somaiya with the teachings of the modified Baldwin. One having ordinary skill in the art would have been motivated to combine such a feature given that displaying content is limited to display size so such a feature to determine whether content should be displayed.

Response to Arguments
	Applicant's arguments filed 01/26/2021 have been considered as a whole but are moot in view of the new ground(s) of rejection.	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
		
/LE V NGUYEN/					/STEVEN P SAX/                                                                                       Primary Examiner, Art Unit 2174                                                                                                                 Examiner, Art Unit 2174                                                                                                                                                                                                        July 22, 2021